DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed February 8th, 2021, February 17th, 2021, and February 24th, 2021 have been entered. Claims 1-12 remain pending in the application. Applicant’s amendments to claims 1-12 have overcome each and every objection and rejection previously set forth in the Non-Final Office Action mailed November 12th, 2020.
Response to Arguments
Applicant’s arguments/remarks on Page 13 filed February 8th, 2021, with respect to the section titled “The Claim Objections” have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments/remarks on Page 13 filed February 8th, 2021, with respect to the section titled “The Claim Interpretation” have been fully considered and are persuasive.  The claim interpretation has been withdrawn.
Applicant’s arguments/remarks on Pages 13-14 filed February 8th, 2021, with respect to the section titled “The Indefiniteness Rejection” have been fully considered and are persuasive.  All previous 35 U.S.C. 112(b) indefiniteness rejections have been withdrawn. 
Applicant’s arguments/remarks on Pages 14-16 filed February 8th, 2021, on Pages 8-10 filed February 17th, 2021, and on Pages 8-10 filed February 24th, 2021 with respect to the sections titled “The Novelty Rejection” have been fully considered and are persuasive.  All previous 35 U.S.C. 102 rejections have been withdrawn. 

Allowable Subject Matter
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Turocy on March 15th, 2021.

The application has been amended as follows.  Only amended claims 1, 9, 11, and 12 have been cited.  Changes are underlined, and emphasis is for visual aid: 
Claim 1:
A vehicle control system comprising:
a processor; and
a memory storing executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
recognizing a surrounding of a vehicle, wherein the surrounding includes a plurality of pedestrians present in an advancement direction of the vehicle, on a first side in a first lateral direction in a  road on which the vehicle is traveling, and walking in the advancement direction of the vehicle; and 
controlling an acceleration and steering of the vehicle based on the surrounding, wherein
in response to recognizing that a first pedestrian included in the plurality of pedestrians being a nearest pedestrian closest to the vehicle and a second pedestrian included in the plurality of pedestrians being present immediately in an advancement direction of the first pedestrian and not being present within a reference distance from the first pedestrian, maintaining a first distance between the first pedestrian and the vehicle,
in response to recognizing that the first pedestrian is walking at a first speed and the second pedestrian included in the plurality of pedestrians is walking at a second speed, wherein the second speed is lower than the first speed, and wherein the second pedestrian is present immediately in the advancement direction of the first pedestrian and within the reference distance from the first pedestrian, maintaining a second distance between the first pedestrian and the vehicle, wherein the second distance is longer than the first distance,
216/283,942in response to recognizing that the first pedestrian is walking at the first speed and the second pedestrian included in the plurality of pedestrians is walking at a third speed, wherein the third speed is greater than the first speed and the second pedestrian is present immediately in the advancement direction of the first pedestrian and within the reference distance from the first pedestrian, maintaining a third distance between the first pedestrian and the vehicle, wherein the third distance is shorter than the second distance, and
based on the first speed and the second speed, determining a time when the first pedestrian overtakes the second pedestrian and moving the vehicle in a second lateral direction opposite to the first side based on the time.
Claim 9:
The vehicle control system according to claim 8, wherein the operations further comprise excluding pedestrians not present within a specific range acquired by extending a width area set for the nearest pedestrian in the advancement direction of the vehicle from other pedestrians representing monitoring targets.
Claim 11:
A vehicle control method using a vehicle control device, the vehicle control method comprising:
recognizing a surrounding of a vehicle, wherein the surrounding includes a plurality of pedestrians present in an advancement direction of the vehicle, on a first side in a first lateral direction in a  road on which the vehicle is traveling, and walking in the advancement direction of the vehicle; and
controlling an acceleration and steering of the vehicle based on the surrounding; wherein
in response to recognizing that a first pedestrian included in the plurality of pedestrians being a nearest pedestrian closest to the vehicle and a second pedestrian included in the plurality of pedestrians being present immediately in an advancement direction of the first pedestrian and not being present within a reference distance from the first pedestrian, maintaining a first distance between the first pedestrian and the vehicle,
in response to recognizing that the first pedestrian is walking at a first speed and the second pedestrian included in the plurality of pedestrians is walking at a second speed, wherein the second speed is lower than the first speed, and wherein the second pedestrian is present immediately in the advancement direction of the first pedestrian and within the reference distance from the first pedestrian, maintaining a second distance between the first pedestrian and the vehicle, wherein the second distance is longer than the first distance,
516/283,942in response to recognizing that the first pedestrian is walking at the first speed and the second pedestrian included in the plurality of pedestrians is walking at a third speed, wherein the third speed is greater than the first speed and the second pedestrian is present immediately in the advancement direction of the first pedestrian and within the reference distance from the first pedestrian, maintaining a third distance between the first pedestrian and the vehicle, wherein the third distance is shorter than the second distance, and 
based on the first speed and the second speed, determining a time when the first pedestrian overtakes the second pedestrian and moving the vehicle in a second lateral direction opposite to the first side based on the time.
Claim 12:
A non-transitory computer-readable storage medium that stores a computer program to be executed by a computer to perform at least:
recognize a surrounding of a vehicle, wherein the surrounding includes a plurality of pedestrians present in an advancement direction of the vehicle, on a first side in a first lateral direction in a  road on which the vehicle is traveling, and walking in the advancement direction of the vehicle; and
control an acceleration and steering of the vehicle based on the surrounding; wherein
in response to recognizing that a first pedestrian included in the plurality of pedestrians being a nearest pedestrian closest to the vehicle and a second pedestrian included in the plurality of pedestrians being present immediately in an advancement direction of the first pedestrian and not being present within a reference distance from the first pedestrian, maintain a first distance between the first pedestrian and the vehicle,
in response to recognizing that the first pedestrian is walking at a first speed and the second pedestrian included in the plurality of pedestrians is walking at a second speed, wherein the second speed is lower than the first speed, and wherein the second pedestrian is present immediately in the advancement direction of the first pedestrian and within the reference distance from the first pedestrian, maintain a second 616/283,942distance between the first pedestrian and the vehicle, wherein the second distance is longer than the first distance,
in response to recognizing that the first pedestrian is walking at the first speed and the second pedestrian included in the plurality of pedestrians is walking at a third speed, wherein the third speed is greater than the first speed and the second pedestrian is present immediately in the advancement direction of the first pedestrian and within the reference distance from the first pedestrian, maintain a third distance between the first pedestrian and the vehicle, wherein the third distance is shorter than the second distance, and
based on the first speed and the second speed, determine a time when the first pedestrian overtakes the third pedestrian and move the vehicle in a second lateral direction opposite to the first side based on the time.
Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Dolgov et al. (US 2016/0272207, already of record) does not disclose:
…
“in response to recognizing that a first pedestrian included in the plurality of pedestrians being a nearest pedestrian closest to the vehicle and a second pedestrian included in the plurality of pedestrians being present immediately in the advancement direction of the first pedestrian and not being present within a reference distance from the first pedestrian, maintaining a first distance between the first pedestrian and the vehicle, 
in response to recognizing that the first pedestrian is walking at a first speed and the second pedestrian included in the plurality of pedestrians is walking at a second speed, wherein the second speed is lower than the first speed, and wherein the second pedestrian is present immediately in the advancement direction of the first pedestrian and within the reference distance from the first pedestrian, maintaining a second distance between the first pedestrian and the vehicle, wherein the second distance is longer than the first distance, 
in response to recognizing that the first pedestrian is walking at the first speed and the second pedestrian included in the plurality of pedestrians is walking at a third speed, wherein the third speed is greater than the first speed and the second pedestrian is present immediately in the advancement direction of the first pedestrian and within the reference distance from the first pedestrian, maintaining a third distance between the first pedestrian and the vehicle, wherein the third distance is shorter than the second distance, and
based on the first speed and the second speed, determining a time when the first pedestrian overtakes the second pedestrian and moving the vehicle in a second lateral direction opposite to the first side based on the time.” as recited in amended claim 1 of the application.  No additional prior art could be found to apply to these limitations.  
Claims 11 and 12 are allowed due to being analogous to claim 1 limitations.  Claims 2-10 are allowed due to their dependencies on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.





/M.B./Examiner, Art Unit 3663    

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/15/2021